Case 5:18-cv-00858-G Document 642-2 Filed 04/15/19 Page 1of5

«JO aTeMe We | yey) sqdeisojoyd oT} 0} suONeIO[e [BLIoyeUr OU oe

Moy, ‘Usye} o1om Aoy) Aep oy} poreadde 31 se ousos oy] yo1dep Apirey pue Apoyernooe

sydeizojoyd asayy, “iayderZojoyd oy) sem [| se ‘sydessojoyd assay} ozrusoda1

I ‘610% ‘ZI [udy mnoge Jo uo sydeidojoyd ssoy} yoo: | ‘emoyep[Q “AjunoD

Apein “ioqury JOU P3}eOO] ST YOTYM 010'6910-AD “ON }eLL diysprAy se UMouyY st

yEUM SsOIOk JO UO payeoo] JUoUTASeY OY} WoW sydeIsojoyd asoy} Yoo} | ‘sydeidojoyd
(¢) 901G] JO sjsisuod jduIa}U0D Joy UOHO|W s,diyspyy, Jo Z WqQWYX| "py

‘JINSME] UOYLULAPUOD SIM) Jo yoolqns st yey} OofoId

suljedid oy} Jo UoYONysuUOO oy} SulINp pue oj JoLId (ourpadid oy) Jo 9ynoI at} Suoye ‘st
yeq}) WOTRIC[ UO BuISg apnyour diyspryy 10} somtpiqisuodser Aw jo weg €
‘COTWS,,) ITT Sg Joy “UsuIsIO,J opeiH ayy wey = “7

"}OOLI09

pue ony ole sjovy soy} pue poyels UloJoy sjoRy 94} Jo adpormouy [euosiod sary
I ‘yupe yusjodwios e ure pue usd}4S10 Jo aBe 9y) IOAO We ‘odg AINE‘, “|

‘pres oy “qye0 siy uodn

‘UIIY 0} YO Ue PasdjSIUTWUpe | OYY “OU Oo} UMOUY SI AjUOpI asoyM UosJod B d0q

Azer) poseodde Ayjeuosied Aep sty} uo ‘Arejou pousisiapun ay) “Aq AYOdATA

Gadd AUVD AO LIAVGAAV

ACV AO AINNOOD

oJ

VAOHV'DIO 40 ALVIS
Case 5:18-cv-00858-G Document 642-2 Filed 04/15/19 Page 2of5

)ooz-Si-ga ‘sandxa UOIssIwmUlO. AW

  
   

 

AW
Z-Gi-GO saidxg UOIsSWIWOD
‘0 eagvOOd! # uoiss}WWs)
BUOY {Oo 8181S ‘augnd AIBION
SNITINW SIBHO

o1jqng AlejoN (je9g)

 
 

 

  
  

‘aag Arey Aq 6102 “5 / [dy uo oul sJofaq 0} WioMs puke pausig
( AdVua5 AO AINNOOD
(

( VANOHV DIO 40 ALV.LS

Ped Ailey

rg

 

‘yysneu YI WAes Jue OYUN
, JUSUTASe OU} JO JJO poyeoo[ar
SI Juoudinbe sig) [HUN UuOTONYSUOS SNUNUOS oO} a[qeUN si ayxLNS ‘o}IOY poyoRye
soinjoid oy} ul payoidap st yuouidmba Aaevoy sty, “yuoWaseg 94) UO payed useq sey
‘diysplj JO OyLNG 0} ZusuopEq jou “UaUTdINbo Aavoy ‘AT[eUOHIPpy ‘jWOUIOse” 3m}
UO SOI}IANOG UOTONI}SUOD Ss} onUTUOS 0} AjITIQe S.dxWIG syusAoId YOM ‘JWauaseq
eu} ssoloe poayonngsuods uaeq Ajjus001 sey s0uay eB ‘AT[PUOTIIPpy ‘9
. Auladoid sty uo 1007 days 0} sem au0
OU,, JeY} SUL POULIOZUI O}TYAA “IPA, “IY Sty 0} polsjys[oy wel e pey oyetoosse sity pues
AIBUB SEM IOULSUTSP S oI AA “IP “SIeIOOSse STY pue dyTG AA SaTIeYD “A, posoyunoous
] ‘OMS UO STA OTT ‘eday Sry sony Aq poumo aq 0} oAatjaq | Awadoid ssoroe

pure ‘Uo “IOAO JOWAseT oY} poysta Aljeuosied | 610Z ‘ZI [Udy uo S
 
“o
-S.
=
Cc
» &
=
=)

>
-

> “Doc

 
 
